In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-21-00006-CV



                    CHARITY SANCHEZ, Appellant

                                    V.

JONATHAN BURKE AND JONATHAN BURKE, INDIVIDUALLY, AND D/B/A THE
                    DONUT HOUSE, Appellees




                  On Appeal from the 40th District Court
                          Ellis County, Texas
                         Trial Court No. 93606




               Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       This Court has been notified that Charity Sanchez, the appellant in this matter, filed a

voluntary petition for bankruptcy on or about January 13, 2021, in the United States Bankruptcy

Court for the Western District of Michigan under cause number 21-00069, Chapter 7. Pursuant

to the Bankruptcy Code, further action in this appeal is automatically stayed, see 11 U.S.C.A.

§ 362 (West, Westlaw current through P.L. 116-259), and under Rule 8.2 of the Texas Rules of

Appellate Procedure, the appeal is suspended, see TEX. R. APP. P. 8.2.1

       Accordingly, this appeal is hereby abated and, for administrative purposes, will be treated

as closed. Any party may reinstate the appeal by promptly filing a motion to reinstate including,

as an attachment, either a certified copy of an order showing that the automatic bankruptcy stay

has been lifted or any other authenticated document demonstrating that reinstatement is

permitted by federal law and/or the United States Bankruptcy Court for the Western District of

Michigan. See TEX. R. APP. P. 8.3(a).

       In the event of reinstatement, any period that began to run but had not expired at the time

of suspension will begin anew when the appeal is reinstated. Any document filed while the

proceeding is suspended will be deemed filed on the same day, but after, the Court reinstates the

appeal. TEX. R. APP. P. 8.2, 8.3.

       In accordance with Rule 8.2 of the Texas Rules of Appellate Procedure, we suspend this

appeal by abating it. See TEX. R. APP. P. 8.2.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: March 15, 2021

                                                 2